                                                                                      , T   ,~ 1       \   ,             '/

UNITED STATES DISTRICT COURT                                                       ~· l '    j     L           ·'   -1   ,'



SOUTHERN DISTRICT OF NEW YORK


RITA PATRICK,

                              Plaintiff,

        -against-                                                 19 CV 10715 (NSR)
                                                                  OPINION & ORDER
LOCAL 51, AMERICAN POSTAL WORKERS
UNION, AFL-CIO and SHANEQUA JOHNSON-
DUGGINS,

                              Defendants.


NELSON S. ROMAN, United States District Judge:

        Plaintiff Rita Patrick ("Plaintiff'), a member of Local 51, American Postal Workers Union,

AFL-CIO ("Local 51" or the "Union"), brings this action against the Union and its President,

Shanequa Johnson-Duggins ("Johnson-Duggins") (together, "Defendants") pursuant to the Labor-

Management Reporting and Disclosure Act of 1959 ("LMRDA"), 29 U.S.C. §§ 411-415, 529.

Plaintiff alleges that Defendants removed her from an elected shop steward position in violation

of the free speech, due process, and anti-retaliation provisions of the LMRDA, and that Defendants

are also liable for breach of contract under state law. (See Complaint ("Compl"), ECF No. 1, at

5-8.)

        Before the Court is Plaintiffs application for a temporary restraining order and preliminary

injunction that: (1) restores Plaintiff to her elected position as shop steward for Local 51; (2)

precludes Defendants from acting in concert with other persons to prevent Plaintiff from entering

its facility to perform her function as an elected shop steward; and (3) prohibits Defendants from

taking any disciplinary action against Plaintiff without according her all of the procedural

safeguards guaranteed to her by LMRDA. (See Plaintiffs Mem. of Law in Support of Order to



                                                     1
Show Cause (“Plf. Mem.”), ECF No. 24, at 4). The Court has carefully reviewed the parties’

submissions and considered the arguments made by both parties at a show cause hearing held on

February 5, 2020 at the United States Courthouse, 300 Quarropas St., White Plains, NY 10601.

For the reasons discussed below, Plaintiff’s application is DENIED.

                                         BACKGROUND

       Plaintiff joined Local 51 in 1978 and has served in the position of shop steward of the

Union since 1981. (Patrick Decl. in Supp. of OSC and Prelim. Inj. (“Patrick Decl.”), ECF No. 21,

at ¶¶ 5, 8.) In April 2019, Plaintiff was re-elected to the position of shop steward. (Id. at ¶ 8.)

       On October 6, 2019, at a Local 51 general membership meeting, the Union President,

Defendant Johnson-Duggins, discussed a financial discrepancy in the Union’s bank accounts. (Id.

at ¶ 13.) The members at the meeting also discussed Johnson-Duggins’ use of Union funds to

attend a union conference. (Id. at ¶ 14.) Subsequently, on or about October 16, 2019, Plaintiff

expressed concerns about these perceived financial irregularities in a newsletter that she distributed

to the Local 51 membership. (Id. at ¶ 15; Ex. 2.)

       On October 22, 2019, Johnson-Duggins sent Plaintiff a “cease and desist” letter, which

stated that the October newsletter contained “blatantly false” statements, and that Johnson-

Duggins would pursue “immediate legal action seeking any and all relief necessary to redress this

harm and prevent further damage to [her] reputation.” (Id. at ¶ 16; Ex. 3.)

       On October 23, 2019, Plaintiff circulated a second newsletter, in which she “demand[ed]

an accounting and return of $6,000.” (Id. at ¶ 16; Ex. 4.)

       At the November 3, 2019 general membership meeting, the Union members and Johnson-

Duggins discussed the financial discrepancy. (Id. at ¶ 18.) On November 10, 2019, Plaintiff




                                                      2
distributed a petition calling for additional membership meetings to discuss the financial

discrepancies. (Id. at ¶ 20; Ex. 5.)

       On November 14, 2019, Plaintiff received a call from a Local 51 Executive Board member

informing her that she thought Plaintiff would be suspended as an elected shop steward. (Id. at ¶

21.) That evening, Plaintiff went to the Westchester Postal Service Processing & Distribution

Center (“P & DC”) but was asked to leave the building by Postal Service management. (Id. at ¶

23.) Plaintiff has been barred from the Westchester P & DC since that date. (Id. at ¶ 28.)

       By letter dated November 14, 2019, Johnson-Duggins notified Plaintiff that she had

“suspended [Plaintiff’s] activities as a Tour 1 Shop Steward until further notice.”          (Reply

Affirmation of Rita Patrick (“Patrick Reply Aff.”), ECF No. 25, Ex. A.) It did not include any

written charges, but stated that Johnson-Duggins “will be filing charges according to Article 15 of

the National Constitution.” (Id.)

       Plaintiff asserts that Defendants’ actions violated Sections 101, 102, and 609 of the Labor-

Management Reporting and Disclosure Act (“LMRDA”), 29 U.S.C. §§ 411–415, 529, and state

law. Plaintiff seeks reinstatement of her position, other injunctive relief, and monetary damages.

                                       LEGAL STANDARD

       The Court applies the same standard to Plaintiff’s applications for a preliminary injunction

and a temporary restraining order. See Local 1814, Int’l Longshoremen’s Ass’n, AFL-CIO v. New

York Shipping Ass’n, Inc., 965 F.2d 1224, 1228 (2d Cir. 1992) (the “standards which govern

consideration of an application for a temporary restraining order [ ] are the same standards as those

which govern a preliminary injunction.”); Spencer Trask Software & Info. Servs., LLC v. RPost

Int’l Ltd., 190 F. Supp. 2d 577, 580 (S.D.N.Y. 2002) (same).




                                                     3
       Injunctive relief is “an extraordinary remedy that may only be awarded upon a clear

showing that the plaintiff is entitled to such relief.” Winter v. Natural Resources Defense Council,

Inc., 555 U.S. 7, 22 (2008). Generally, a party seeking a temporary restraining order or a

preliminary injunction “must demonstrate that it will suffer irreparable harm absent injunctive

relief and either (1) that it is likely to succeed on the merits of the action, or (2) that there are

sufficiently serious questions going to the merits to make them a fair ground for litigation, provided

that the balance of hardships tips decidedly in favor of the moving party.” Mullins v. City of New

York, 626 F.3d 47, 52–53 (2d Cir. 2010) (citing Citigroup Global Mkts., Inc. v. VCG Special

Opportunities Master Fund Ltd., 598 F.3d 30, 34–35 (2d Cir. 2010)). However, where a party

seeks a mandatory injunction “altering, rather than maintaining, the status quo,” such as in this

case, that party “must meet [a] more rigorous standard.” Almontaser v. New York City Dep’t of

Educ., 519 F.3d 505, 508 (2d Cir. 2008) (internal alterations omitted); see also Tom Doherty

Assocs., Inc. v. Saban Entm’t, Inc., 60 F.3d 27, 34 (2d Cir. 1995) (“[W]e have required the movant

to meet a higher standard where . . . an injunction will alter, rather than maintain, the status quo”).

The moving party must establish a “‘clear’ or ‘substantial’ showing of a likelihood of success on

the merits.” Almontaser, 519 F.3d at 508 (quoting Tom Doherty Assocs., 60 F.3d at 34).

                                          APPLICATION

       As a preliminary matter, the Court notes that the parties agree that Plaintiff’s application

seeks a mandatory injunction, and therefore the more rigorous standard for issuing an injunction

applies. (See Plf. Mem. at 8; Defendants’ Mem. of Law in Opposition to Order to Show Cause

(“Defs. Mem.”), ECF No. 29, at 7–9).) The Court finds that Plaintiff has failed to make the

requisite showings needed to clear this high bar for the reasons stated below.




                                                      4
  I.   Clear or Substantial Likelihood of Success on the Merits

       Under Article 8, Section 5 of the Local 51 Constitution & Bylaws, Union stewards “may

be removed by the President for Just Cause. . . . Stewards are expected to SUPPORT their Union.”

(Johnson-Duggins Decl., ECF No. 30, Ex. A, at 11.) (emphasis in original). Plaintiff argues that

her suspension as shop steward was not supported by “just cause” and that her suspension violated

the speech protections and removal procedures of the LMRDA. The Court addresses each of these

arguments in turn, beginning with the threshold issue of exhaustion.

           a. Exhaustion of Union Remedies

       Article 17 of the Local 51 Constitution & Bylaws governs the President’s removal of

persons from Union positions. (See Johnson-Duggins Decl., Ex. A, at 18.) Plaintiff relies upon

Article 17, Section 1, which provides that “[w]hen the President removes a person from a position

from which [she] may be constitutionally removed, the President shall do so in writing to that

person, explaining why that person is being removed.” (See id.). Plaintiff maintains that she never

received any explanation for the suspension of her shop steward position. And, at the show cause

hearing, Defendants conceded that the written notice sent to Plaintiff regarding her suspension as

shop steward did not contain an explanation as to why she was suspended. (See also Patrick Reply

Aff., Ex. A (letter dated November 14, 2019 stating only that Johnson-Duggins “will be filing

charges according to Article 15 of the National Constitution.”).) Defendants counter that such an

explanation was not required by the Union’s Constitution & Bylaws because Plaintiff had merely

been temporarily suspended, rather than permanently removed from her position.

       At the same time, Defendants argue that Plaintiff failed to avail herself of internal union

hearing procedures and should therefore be barred from pursuing this action in federal court.

Before a union member may “institute an action in any court,” the LMRDA provides that:



                                                    5
       any such member may be required to exhaust reasonable hearing procedures (but
       not to exceed a four-month lapse of time) within such organization, before
       instituting legal or administrative proceedings against such organizations or any
       officer thereof . . .

LMRDA Section 101(a)(4), 29 U.S.C. § 411(a)(4). Defendants further cite Article 17, Section 2

of the Local 51 Constitution & Bylaws, which provides that a person removed from a Local 51

position:

       shall have 21 days following receipt of the removal, to file an appeal to the [Local]
       Executive Board, in writing, answering charges or explaining [her] position in 200
       words or less. The Executive Board may, if they so choose, overturn the President
       by a ¾ vote of the Executive Board.

(Johnson-Duggins Decl., Ex. A, at 18.)

       The LMRDA exhaustion provision is not an absolute requirement, but rather a matter

“within the sound discretion of the courts.” NLRB v. Indus. Union of Marine & Shipbuilding

Workers of Am., AFL-CIO, Local 22, 391 U.S. 418, 428 (1968) (concluding “a court . . . might

consider whether a particular procedure was ‘reasonable’ and entertain the complaint even though

those procedures had not been ‘exhausted.’”); see also Ostrowski v. Local 1-2, Util. Workers Union

of Am., AFL-CIO, 530 F. Supp. 208, 212 (S.D.N.Y. 1980) (“The limitations of [LMRDA Section

101(a)(4), 29 U.S.C.] Section 411(a)(4) are permissive; thus, whether or not a plaintiff will be

required to utilize his internal union appeals is a matter within the discretion of the trial judge.”).

Defendants bear the burden of establishing entitlement to the exhaustion defense. Johnson v. Gen.

Motors, 641 F.2d 1075, 1080 (2d Cir. 1981).

       In determining whether to require a party to exhaust intra-union remedies before bringing

suit, courts in the Second Circuit look to the following three factors:

       First, whether union officials are so hostile to the employee that he could not hope
       to obtain a fair hearing on his claim; second, whether the internal union appeals
       procedures would be inadequate either to reactivate the employee’s grievance or to
       award him the full relief he seeks . . .; and third, whether exhaustion of internal

                                                      6
       procedures would unreasonably delay the employee’s opportunity to obtain a
       judicial hearing on the merits of his claim.

Howd v. United Food & Commercial Workers Union, Local 919, 383 F. App’x 38, 40 (2d Cir.

2010) (quoting Maddalone v. Local 17, United Bhd. of Carpenters & Joiners of Am., 152 F.3d

178, 186 (2d Cir. 1998)). “[T]he Union must prove that its procedures are reasonable, which can

be demonstrated by showing that Union members have been informed of the availability of internal

appellate remedies and that these procedures are not particularly cumbersome or confusing.”

Johnson, 641 F.2d at 1080. Furthermore, in cases where the plaintiff alleges free speech violations,

such violations “generally justif[y] dispensing with administrative remedies.” Ostrowski, 530 F.

Supp. at 213.

       Here, the most salient factor is the third, as Plaintiff has not alleged the pervasive hostility

of Local 51 officials, nor has she alleged that the Union appeals procedures would not have been

adequate to restore her to her shop steward position. Instead, Plaintiff has raised questions with

respect to the reasonableness of the Union procedures. It is not immediately clear on its face that

Article 17 of the Local 51 Constitution & Bylaws even applies to Plaintiff’s situation, where she

was suspended, rather than removed, from her elected position. In addition, the nature of

Plaintiff’s claims, which contain allegations that the Union infringed the LMRDA’s free speech

protections, militates against the imposition of the exhaustion requirements. See id. at 213.

Finally, it would seem unfair to require Plaintiff to write an appeal to the Union’s Executive

Board—in a statement fewer than 200 words (for context, no longer than the previous

paragraph)—“explaining [her] position” when she does not know the very charges against her that

she is to refute. In exercising its discretion, the Court concludes that Plaintiff was not required to

utilize internal union procedures before bringing this action. See id. (exercising court’s discretion




                                                      7
to not require exhaustion of internal union appeals where plaintiffs alleged free speech violations).

Accordingly, the Court proceeds to Plaintiff’s LMRDA claims.

              b. Free Speech Claim Under LMRDA Section 101(a)(2)

         Plaintiff alleges that Defendants suspended her shop steward position in retaliation against

Plaintiff’s exercise of her free speech rights and in violation of the LMRDA. Section 101(a)(2) of

the LMRDA provides that “[e]very member of any labor organization shall have the right to meet

and assemble freely with other members; and to express any views, argument, or opinions; and to

express at meetings of the labor organization his views . . . .” 29 U.S.C. § 411(a)(2). 1 “Section

101(a)(2) protects union members from direct interference with union membership rights in

retaliation for their expression of opinions concerning union activities.” Maddalone v. Local 17,

United Bhd. of Carpenters & Joiners of Am., 152 F.3d 178, 183 (2d Cir. 1998) (citing Cotter v.

Owens, 753 F.2d 223, 228 (2d Cir. 1985)).

         While the Supreme Court has held that removal from union office does not generally

constitute a violation of § 101(a)(2), see Finnegan v. Leu, 456 U.S. 431, 440–41 (1982), the Court

subsequently clarified in Sheet Metal Workers’ International Association v. Lynn that the

retaliatory removal of an elected union official could state a cause of action. See 488 U.S. 347,

355 (1989) (finding removal of an elected business agent, in retaliation for statements made in

opposition to dues increases, violated the LMRDA). The Lynn court reasoned that this exception

aligns with the LMRDA’s basic objective “to ensure that unions [are] democratically governed,

and responsive to the will of the union membership as expressed in open, periodic elections.” Id.




         1
           Pursuant to Section 102 of the LMRDA, a private right of action exists for Section 101(a)(2) violations.
See 29 U.S.C. § 412 (“Any person whose rights secured by the provisions of this subchapter have been infringed by
any violation of this subchapter may bring a civil action in a district court of the United States for such relief (including
injunctions) as may be appropriate.”).


                                                                  8
at 354 (quoting Finnegan, 456 U.S. at 441). As such, the invocation of the LMRDA’s protection

is warranted because “the union members are denied the representative of their choice,” and “the

potential chilling effect on Title I free speech rights is more pronounced when elected officials are

discharged.” Lynn, 488 U.S. at 355; see also Messina v. Local 1199 SEIU, Nat’l Health & Human

Serv. Employees Union, AFL-CIO, 205 F. Supp. 2d 111, 122 (S.D.N.Y. 2002) (applying the

Finnegan/Lynn framework for establishing a violation of § 101(a)(2) for removal from elected

union office.). 2

         To succeed on a claim of retaliation against an elected official in violation of the LMRDA,

a plaintiff must establish that: “(1) his conduct constituted ‘free speech’ under the LMRDA; (2)

that the speech was a cause for the Union taking action against him; and (3) damages.” Leavey v.

Int’l Bhd. of Teamsters--Theatrical Teamsters Local Union No. 817, No. 13-CV-0705 NSR, 2015

WL 5802901, at *8 (S.D.N.Y. Oct. 5, 2015) (quoting Commer v. McEntee, No. 00–cv–7913 RWS,

2006 WL 3262494, at *10 (S.D.N.Y. Nov.9, 2006)). Defendants focus their opposition to

Plaintiff’s claim on the first two elements.




         2
            In addition to the Lynn exception for elected officials, the Second Circuit has also recognized another
exception to Finnegan: Union officers are protected from removal where such action is part of a “purposeful and
deliberate attempt . . . to suppress dissent within the Union.” Maddalone v. Local 17, United Bhd. of Carpenters &
Joiners of Am., 152 F.3d 178, 184 (2d Cir. 1998) (quoting Schonfeld v. Penza, 477 F.2d 899, 904 (2d Cir. 1973)). To
fall within this exception, a plaintiff must present “clear and convincing proof” that her dismissal was “part of a series
of oppressive acts by the union leadership that directly threaten the freedom of members to speak out.” Maddalone v.
Local 17, United Bhd. of Carpenters & Joiners of Am., 152 F.3d 178, 184 (2d Cir. 1998) (quoting Cotter, 754 F.2d at
229).

         As Plaintiff does not allege “a series of oppressive acts”—her claims pertain to a singular act of suspension—
this exception is not germane here. For the same reason, the case Plaintiff cites for support of her position, Purdie v.
Vanson, is also inapposite because in that case the record demonstrated “a pattern of repression of free speech” through
“unrebutted” affidavits. See Purdie v. Vanson, No. 93 CIV. 2912 (RPP), 1993 WL 256658, at *1 (S.D.N.Y. July 8,
1993) (ordering defendants to reinstate plaintiff to appointed shop steward position). In addition, the Purdie court
found that the relevant provisions of the union’s constitution were inconsistent with LMRDA Section 101(a)(2). Id.



                                                                9
                  i.   Whether Plaintiff’s Conduct Is Protected Under the LMRDA

       Defendants claim that Plaintiff’s allegations of financial impropriety were false, that

Plaintiff made them knowingly with reckless disregard for their falsity, and thus the statements

were not protected by the LMRDA. See Loekle v. Hansen, 551 F. Supp. 74, 81 (S.D.N.Y. 1982)

(concluding speech not protected by LMRDA because “there is no constitutional value in false

statements of fact. . . . [T]he interest in making such knowingly misleading statements . . . is limited

indeed and not entitled to full free speech protection.”). Defendants claim that the issues regarding

the Union’s accounts and Johnson-Duggins’s expenditures had already been addressed and

resolved at previous Local 51 general membership and Executive Board meetings, which Plaintiff

attended. Defendants’ position, therefore, is that Plaintiff’s news flashes and bulletins do not fall

within the ambit of the LMRDA’s protection. At this nascent stage of the case, given Defendants’

potentially viable objections on this issue, the Court finds that Plaintiff has not sufficiently

demonstrated a “clear” or “substantial” likelihood of success in establishing this element.

                 ii.   Whether Plaintiff’s Speech Was A Cause of Her Suspension

       The second element, causation, is established by demonstrating a “direct nexus between

the union’s action and the member’s exercise of his [LMRDA § 101] rights.” Mayes v. Local 106,

Int’l Union of Operating Engineers, No. 86-cv-41, 1995 WL 30576, at *21 (N.D.N.Y. Jan. 20,

1995), aff’d sub nom. Mayes v. Jones, 99 F.3d 402 (2d Cir. 1995); see also Depperman v. Local

1199 Union, No. 91 CIV. 6696 (JFK), 1994 WL 225434, at *5 (S.D.N.Y. May 25, 1994) (plaintiff

alleging LMRDA § 101(a)(2) claim “must show that the action was in retaliation for the officer’s

political speech which goes to the democratic integrity of the union”). For example, in Lynn, the

Supreme Court found that a LMRDA § 101(a)(2) retaliation claim was properly alleged where the

plaintiff was told “he was being removed ‘indefinitely’ from his position as business representative



                                                      10
specifically because of his outspoken opposition to [a] dues increase.” 488 U.S. at 350.

        Defendants dispute that Plaintiff’s newsletters were a cause of Plaintiff’s suspension from

her shop steward position. Defendants argue that Plaintiff’s flyers “ha[d] nothing to do” with her

obligation to the members or with the decision to suspend her, which was a “separate” issue. (See

Johnson-Duggins Decl. ¶ 27; Lacoya Jones Decl., ECF No. 31, at ¶ 4.) Instead, Defendants

maintain that Plaintiff was suspended because she failed to meet her shop steward responsibilities

in other ways. They cite her failure to timely meet with the Postal Service to discuss the Postal

Service’s termination of a Local 51 member. (See Johnson-Duggins Decl. ¶¶ 26–27.) 3 Defendants

also maintain that another reason for Plaintiff’s suspension was Plaintiff’s failure to intercede in

an altercation between employees while on duty. (See Johnson-Duggins Decl. ¶ 22–23, 25.) In

sum, according to Defendants, Plaintiff was suspended “because she was not being responsible to

the membership. She missed a deadline on a removal case, she refused to go upstairs when

management called for a shop steward and she had not followed up with a member who had given

her a statement about bullying.” (See id. ¶ 26.)

        Plaintiff counters that, according to several witnesses, Defendant Johnson-Duggins

explicitly tied Plaintiff’s indefinite suspension to her speech regarding union affairs (i.e., the news

bulletins or “flashes,” flyers, and petitions that Plaintiff distributed at meetings). (See Taylor Paige

Decl., ECF No. 22, at 2; Kenneth Carlton Decl., ECF No. 26 at 2; Zora Dudley Decl., ECF No.

27, at 1–2; Arlene McDuffe Decl., ECF No. 28, at 2.) Thus, according to Plaintiff, Plaintiff’s

protected speech was at least partly the cause of her suspension.


        3
           Plaintiff claims she successfully sought an extension of time from Acting Manager Distribution Operations
Victor Lugo to hold a meeting with the Postal Service. (See Patrick Reply Aff. at 2 & Ex. A at 2 (Grievance Time
Limit Extension dated November 4, 2019).) According to Johnson-Duggins, however, although Lugo signed an
agreement for an extension of time, a supervisor, Swinson, ultimately denied the grievance paperwork as “untimely.”
(See Johnson-Duggins Decl. ¶ 30; Patrick Reply Aff., Ex. A at 1 (Step 2 Grievance Appeal Form).) Subsequently, a
Labor Relations Specialist also reaffirmed that the grievance was untimely. (See Johnson-Duggins Decl. ¶ 32 & Ex.
E at 2 (Step 2 Grievance Appeal Decision).)

                                                            11
        At best, the Court has been presented with two conflicting narratives regarding the

motivation for Plaintiff’s suspension. Without the benefit of additional discovery, the Court is not

in a position to make a finding of fact on this disputed question. Thus, the Court finds that, at this

early stage of litigation, Plaintiff has not established a “clear” or “substantial” likelihood of success

on this element of her § 101(a)(2) claim. See Dilacio v. New York City Dist. Council of United

Bhd. of Carpenters & Joiners of Am., No. 08 CIV 6959 CSH THK, 2008 WL 4449361, at *7

(S.D.N.Y. Sept. 29, 2008) (denying motion for a temporary restraining order on LMRDA Section

101 claims where plaintiff had not established clear likelihood of success on the merits).

            c. Due Process Claim Under LMRDA Sections 101(a)(5) and 609

        Plaintiff also challenges her suspension under the procedural protections set forth in

LMRDA Sections 101(a)(5) and 609. Section 101(a)(5) provides:

        No member of any labor organization may be fined, suspended, expelled, or
        otherwise disciplined . . . unless such member has been (A) served with written
        specific charges; (B) given a reasonable time to prepare [her] defense; (C) afforded
        a full and fair hearing.
29 U.S.C. § 411(a)(5). Note that Section 101(a)(5) applies when a member is “fined, suspended,

expelled, or otherwise disciplined.” See id. Similarly, Section 609 provides:

         “It shall be unlawful for any labor organization, or any officer, agent, shop steward,
        or other representative of a labor organization, or any employee thereof to fine,
        suspend, expel, or otherwise discipline any of its members for exercising any right
        to which he is entitled under the provisions of this chapter.”
29 U.S.C.A. § 529. Thus, Section 609 also applies only when a member is “fine[d], suspend[ed],

expel[led], or otherwise discipline[d].” See id. Plaintiff does not allege that she was fined,

suspended, or expelled as a member of the Union; thus, the central inquiry is whether her

suspension from the shop steward position amounts to “discipline” under Sections 101(a)(5) and

609.




                                                       12
       Defendants argue that neither of those provisions is applicable to the suspension of Plaintiff

from the shop steward position. They cite several cases in support of the proposition that

suspension from a union position does not constitute “discipline” under Sections 101(a)(5) and

609. See e.g., Ulrich v. Soft Drink, Brewery Workers & Delivery Employees, No. 17-CV-4730

(KMK), 2019 WL 1228056, at *19, 21 (S.D.N.Y. Mar. 15, 2019) (suspension/termination of

plaintiff as union’s elected vice president does not constitute “discipline” within meaning of

Section 101(a)(5)); Green v. Brigham, No. 03 CV 5190 (JG), 2005 WL 280327, * 4 (E.D.N.Y.

Feb. 3, 2005) (Section 101(a)(5) claim based on removal of member from elective union office

dismissed: “It is well settled that Section 101(a)(5) only protects union members against a loss of

membership rights due to being unfairly disciplined by a union. It does not protect union members

in their official capacities (as elected or appointed officials) from losing rights related to their

official position.’”); Messina, 205 F. Supp.2d at 116, 124–126 (plaintiff’s Sections 101(a)(5) and

609 claims regarding her removal from position of elected union delegate dismissed because

plaintiff’s removal not “discipline” within meaning of those provisions); Depperman v. Local 1199

Union, No. 91-CV-6696, 1993 WL 36132, * 4 (S.D.N.Y. Feb. 10, 1993) (dismissing Sections

101(a)(5) and 609 claims based on removal of member from position of elected union delegate on

ground that said statute “provides safeguards to members subjected to discipline, not delegates or

agents [of union]”), app. den., 17 F.3d 1425 (2d Cir. 1994); Helmer v. Briody, 759 F. Supp. 170,

178–79 (S.D.N.Y. 1991) (dismissing Sections 101(a)(5) and 609 claims based on suspension of

union’s elected business manager because said provision “applies only to             suspension of

membership in the union; it does not refer to suspension of a member’s status as an officer of the

union”) (emphasis omitted).




                                                    13
       This collection of cases suggests that Plaintiff will have an uphill battle in arguing that her

suspension amounts to “discipline” under Sections 101(a)(5) and 609. Plaintiff has therefore not

demonstrated a “clear” or “substantial” likelihood of success on these claims.

           d. Breach of Contract Claim

       Plaintiff’s last cause of action sounds in breach of contract. Plaintiff alleges that the

Constitution and Bylaws of the National American Postal Workers Union (“APWU”) constitute a

binding and enforceable agreement between Local 51 and its members, and that Defendants

breached this contract by suspending Plaintiff as an elected shop steward without due process.

(See Compl. ¶¶ 58–61.) Plaintiff’s briefing elaborates that the suspension was made “for unlawful

reasons, reasons that are not permitted under the APWU National Constitution.” (See Plf. Mem.

at 13.) Plaintiff does not specify which provisions of the APWU constitution she is referring to.

Moreover, “[a] union’s interpretation of its own constitution is entitled to great deference in order

to avoid interference with internal union affairs . . . and . . . will be upheld unless patently

unreasonable.” Tusino v. Int’l Bhd. of Teamsters, 38 F. App’x 91, 93 (2d Cir. 2002) (quoting Sim

v. New York Mailers’ Union Number 6, 166 F.3d 465, 470 (2d Cir. 1999). Given these sparing

allegations, Plaintiff has not demonstrated a “clear” or “substantial” likelihood of success on her

contract claim.

 II.   Irreparable Harm

       Although the Court has already found that Plaintiff has not established a “clear” or

“substantial” likelihood of success on any of her claims, which defeats her application for a

temporary restraining order and preliminary injunction, the Court nonetheless assesses whether

she has shown irreparable harm. “A showing of irreparable harm is essential to the issuance of a

preliminary injunction.” Shapiro v. Cadman Towers, Inc., 51 F.3d 328, 332 (2d Cir. 1995). In



                                                     14
order to demonstrate that it will suffer irreparable harm, a party seeking preliminary injunctive

relief “must demonstrate that absent a preliminary injunction [it] will suffer ‘an injury that is

neither remote nor speculative, but actual and imminent,’ and one that cannot be remedied ‘if a

court waits until the end of trial to resolve the harm.’” Grand River Enter. Six Nations, Ltd. v.

Pryor, 481 F.3d 60, 66 (2d Cir. 2007) (quoting Freedom Holdings, Inc. v. Spitzer, 408 F.3d 112,

114 (2d Cir. 2005)). “[T]he moving party must demonstrate that such injury is likely before the

other requirements for the issuance of an injunction will be considered.” Freedom Holdings, 408

F.3d at 114.

       The primary harm that Plaintiff relies upon is the chilling of free speech. Plaintiff argues

that the loss of free speech constitutes an irreparable injury, citing Ostrowski. In that case, the

court explained:

       As a general principle, the loss of First Amendment freedoms, for even minimal
       periods of time, unquestionably constitutes irreparable injury. Thus, a showing of
       a ‘chilling effect’ on plaintiffs’ exercise of First Amendment rights is adequate to
       support injunctive relief. The notion that the right of freedom of speech may be
       ‘chilled’ is equally applicable in the context of the LMRDA.
530 F. Supp. 208, 215 (S.D.N.Y. 1980) (internal citations omitted). In Ostrowski, a plaintiff who

worked for Con Edison was removed as shop steward after voicing concerns regarding radiation

at Con Edison’s Indian Point nuclear power plant. Id. at 211–12. The Ostrowski plaintiff alleged

that the purpose and effect of his removal as shop steward was to silence union members who

sought to obtain and share information on the dangers of radiation exposure. Id. at 214. The




                                                    15
plaintiff submitted several affidavits attesting that members felt afraid of sharing or asking for

information concerning radiation for fear of discipline by the union. Id. at 215–16.

         By contrast, here, Plaintiff is the only Local 51 member who has asserted any kind of

chilling effect. 4 Plaintiff argues that “after Ms. Patrick was unlawfully suspended from her

position as a shop steward, it became difficult for her and other members to obtain signatures for

the petition calling for membership meetings. A couple of members even asked if they could take

their names off the petitions.” (Plf. Mem. at 9, citing Patrick Decl. ¶ 29.) Plaintiff “concluded

that these members were afraid of Johnson-Duggins because if she could suspend me, she could

harm them too.” (Patrick Decl. ¶ 29.) However, none of the other declarations submitted by

Plaintiff mention any concern regarding fears of speaking openly about union matters or fears of

reprisals. (See generally Taylor Paige Decl.; Kenneth Carlton Decl.; Zora Dudley Decl.; Arlene

McDuffe Decl.) Moreover, as Defendants point out, the causal connection is missing: Plaintiff

has not shown that any other member declined to sign a petition or discuss the financial

discrepancies because Plaintiff was suspended. Plaintiff has not been suspended from union

membership, and remains free to attend and participate in Local 51 membership meetings, speak

on issues there, and distribute leaflets/pamphlets like any other member. In sum, the dearth of

evidence presented to support the possibility of irreparable injury distinguishes this case from

Ostrowski.

         The Court also acknowledges that Plaintiff filed her lawsuit on November 19, 2019 (see

ECF No. 1), and did not serve Defendants until December 6, 2019 (see ECF Nos. 5, 6). Plaintiff




         4
           Plaintiff further points to Johnson-Duggin’s override of the Executive Board’s vote, which resulted in a 5-
4 vote in favor of keeping Plaintiff in her position. (See Plf. Mem. at 13.) But, as explained supra, union stewards
“may be removed by the President for Just Cause.” Article 8, § 5 of Local 51 Constitution & Bylaws (Johnson-
Duggins Decl., ECF No. 30, Ex. A, at 11.) Plaintiff has not established that the Executive Board’s vote was required
by the LMRDA or Local 51’s Constitution & Bylaws.

                                                              16
then served her application for a temporary restraining order on January 29, 2020. (See Defs.

Mem. at 11 ). This delay further indicates that Plaintiff has not established the "extreme or very

serious damage" that would result in the absence of preliminary relief. See Tom Doherty Assocs.,

60 F.3d at 34.


                                         CONCLUSION

         For the foregoing reasons, Plaintiffs application is DENIED. Clerk of the Court requested

to terminate the motion (ECF No. 20).



Dated:    February     2020                                 SO ORDERED:
          White Plains, New York



                                                        NELSONS.
                                                      United States District Judge




                                                    17
